DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-8 and 11-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0116652 (“Rotman”) in view of U.S. Patent No. 5,681,288 (“Glenn”).
	Regarding Claims 2 and 15, Rotman discloses a method of using an intravenous cannula device (see Figs. 9A-9C), comprising:
	Inserting a flexible (Abstract) catheter (36) and a tissue anchor device (38) integrally formed as a unitary structure with the outer wall of the flexible catheter (Par. 93) of an intravenous cannula device through a skin penetration point (see Fig. 9A-9C) while the intravenous cannula device is removably coupled to an inserter tool (34);
Removing the inserter tool from the intravenous cannula device such that a needle portion of the inserter tool is slidably withdrawn from a lumen (40) of the flexible catheter while a distal opening of the flexible catheter remains in the targeted vessel (see Fig. 9B-9C; Fig. 10A-10B; Par. 65, 148 – see directional arrow 35); 
Wherein in use, the tissue anchor device remains under the skin layer (see Fig. 9C), wherein the tissue anchor device is positioned on an outer wall of the flexible catheter between a distal tip of the flexible catheter and the proximal end (see Fig. 9C).
Rotman, discloses the invention substantially as claimed except, that Rotman is largely silent as to specific manner of using the inserted cannula device/catheter to infuse fluid agents. Rotman does discuss, broadly, such a utility (see Par. 2-5) but fails to explicitly resolve the connection of an external fluid line to a proximal connector hub of the intravenous cannula device. However, such a method step is notoriously well-known and standard within the prior art. For example, Glenn describes a related intravenous catheter (6) which includes a proximal connector hub (29) to which an external fluid line (82, 84, 90) is engaged (see Fig. 7, 11) to provide fluid communication with the targeted vessel while the flexible catheter remains in the targeted vessel and infusing a fluid from the proximal connector hub through the lumen of the flexible catheter and into the targeted vessel (see Background).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the intravenous cannula device of Rotman to include a proximal connector to be connected to an infusion line, as disclosed by Glenn, in order to deliver a suitable infusible fluid through the catheter in a known and predictable manner.
Regarding Claims 3 and 16, Rotman discloses the tissue anchor device includes at least one surface (see 16, 14, 38) to engage tissue in the subcutaneous region proximate to the skin penetration point.
Regarding Claims 4, Rotman discloses the tissue anchor device is integrally formed as a unitary structure with the outer wall of the flexible catheter (see Fig. 9C, 10B).
Regarding Claims 5 and 17, Rotman discloses the tissue anchor device remains under a skin layer after removing the inserted tool from the intravenous cannula, and the flexible catheter remains in the targeted vessel to provide fluid communication with the targeted vessel (see Fig. 9C).
Regarding Claims 6 and 18, Rotman discloses the tissue anchor device extends radially outward of a cylindrical wall of the flexible catheter (see Fig. 9C, 10B).
Regarding Claim 7, Rotman discloses that in some embodiments the anchoring protrusion may be formed as one or more flexible circumferential rings integrally formed as a unitary structure with the outer wall of the flexible catheter (Par. 88).
Regarding Claim 8, Rotman discloses removing the flexible catheter and a tissue anchor device of an intravenous cannula device through the skin penetration point (see Fig. 13, Par. 71, 152).
Regarding Claims 11 and 19, Rotman, as modified in view of Glenn, discloses the invention substantially as claimed except that the engagement of the external fluid line to the proximal connector comprises “threadably” engaging the external line to the connector hub. Rather Glenn describes a luer slip-type connector (see 90). However, the use of threaded connectors, e.g. a luer lock, are notoriously well-known and in fact in other embodiment of Rotman (see 52) Rotman describes a proximal hub formed as a luer lock (although Rotman does not explicitly suggest connecting a fluid line via the luer lock connector). However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the line and hub as a threadable luer lock connector, as is known in the prior art, the luer lock being a suitable, known variant for the luer slip for creating a connection between a fluid line and a catheter.
Regarding Claims 12 and 20, Rotman discloses applying a withdrawal force to the proximal connector hub of the intravenous cannula device so as to withdrawal the tissue anchor device through the skin penetration point (see Fig. 13).
Regarding Claim 13, Rotman, as modified by Glenn, discloses an axial length of the flexible catheter is greater than an axial length of the proximal connector hub (see Fig. 7 and 11 – Glenn) such a configuration being well-known and standard.
Regarding Claims 14 and 21, Rotman discloses wherein inserting a flexible catheter and a tissue anchor device of an intravenous cannula device comprises positioning the tissue anchor device in a subcutaneous region (see Fig. 9A-9C).
Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0116652 (“Rotman”) in view of U.S. Patent No. 5,681,288 (“Glenn”) as applied above, and further in view of U.S. Patent No. 5,391,159 (“Hirsch”)
Regarding Claim 9, Rotman, as discussed above, discusses forming the protrusions as at least one circumferential ring (Par. 88) along with removing the device. However, in the embodiments comprising ring type protrusions Rotman fails to explicitly disclose that the rings “prolapse and extend toward a distal end of the flexible catheter during removal through the skin penetration point”. Rotman is largely silent as to the specific structure of the flexible ring protrusions and particularly how the rings will act during removal. However, Hirsch discloses a catheter (20) having a retaining ring/bolster (23) to secure the catheter, wherein Hirsch discloses that to facilitate removal the ring should be sufficiently flexible so as to prolapse and extend toward a distal end of the flexible catheter during removal through a skin penetration point (see Fig. 15-18). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the ring(s) of Rotman to be sufficiently flexible, as disclosed by Hirsch, such that they may prolapse upon the application of a sufficient withdrawal force to permit removal during an intentional removal process while resisting accidental dislodgement under the application of non-intentional removal forces.
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0116652 (“Rotman”) in view of U.S. Patent No. 5,681,288 (“Glenn”) as applied above, and further in view of U.S. Patent No. 7,695,492 (“Ashby”).
Regarding Claim 10, Rotman, as modified, discloses the invention substantially as claimed except that the anchor device comprises “pairs of recessed tabs integrally formed as a unitary structure with the outer wall of the flexible catheter wherein each respective recessed tab includes a corresponding cavity to receive the recessed tab during insertion through the skin penetration point”. While Rotman does describe that the anchoring device can assume various varietals including bendable tabs (46) (see Par. 88 and 160), tabs to be recessed within cavities is not among those configurations specifically enumerated. However, Ashby discloses a catheter (10) with a related tissue anchor device (404) wherein the tissue anchor device comprises a recessed tabs (404 – see Fig. 4B) integrally formed as a unitary structure with the outer wall of the catheter, wherein each respective recessed tab includes a corresponding cavity to receive the recessed tab during insertion through the skin penetration point (see Fig. 4B, compare with Fig. 4A). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the retaining anchor of the device of Rotman as a flexible, recessed tab which can be folded into a corresponding cavity during insertion, as disclosed by Ashby, whereby the shape of such an anchor is established to be a known suitable configuration for anchoring a catheter. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the tab as at least one pair of tabs in the invention of Rotman to the extent that Rotman already discloses that anchoring protrusions can be provided singularly or in pairs (see Fig. 9C; Par. 88), whereby the duplication of the parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/01/2022